2017

2018

2019

CRONOGRAMA DE OBRAS

Adecuacion de sitio para instalaciones temporales y provision de insumos y servicios

Preparacion de terreno

Relleno, nivelacion y escarificaci6n

Preparacion de bases de aerogeneradores

Obra Civil y BOP (Balance of Plant)

Montaje de aerogeneradores

Conexionado e instalacion de puestas a tierra

Identificacion de aerogeneradores y colocacién de carteleria

Precomisionado y comisionado

Puesta en marcha de Parque Edlico

Retiro de instalaciones temporales y limpieza del area

